Title: From Thomas Jefferson to Samuel Smith, 26 March 1801
From: Jefferson, Thomas
To: Smith, Samuel



Dear Sir
Washington Mar. 26. 1801.

According to what I had augured, I have this moment recieved mr Jones’s refusal of the Secretaryship of the navy. in mine of two days ago, I mentioned to you this fear, & that in that event I must avail the public of your kind offer to accept the office for a while. I now take the liberty of repeating my request that you will be so good as to come on on Saturday, that we may have a consultation on the measures immediately to be taken. the urgency arises not only from the state of sufferance in which the department is, but from the necessity of my departure immediately, lest the assembling of our administration at the time agreed on should be delayed which would be very injurious to the public. accept assurances of my great respect & esteem.

Th: Jefferson

